ConNoe, J.
On their appeal to this Court, the plaintiffs contend that the trial court should have instructed the jury that the question as to whether the gold mine which is operated by the defendant is a nuisance depended not only on the manner in which it was operated by the defendant, but also on its location. They contend that the failure of the court to so instruct the jury was error, for which the plaintiffs are entitled to a new trial.
All the evidence at the trial showed that both the plaintiffs’ property, which the plaintiffs occupy as their home, and the gold mine which the defendant operates, are located within the corporate limits of the city of Charlotte, N. C., and that plaintiffs’ property adjoins the property on which the gold mine is operated by the defendant.
It is undoubtedly true, as contended by the plaintiffs, that the location of a mine or factory — whether in a city or town or in the country — • whether in a residential or business district of a city or town — should be considered by the jury in determining whether the operation of the mine or factory creates a nuisance for which a plaintiff may recover damages, when its operation results in injury to his person or property.’ 46 C. J., p. 666, sec. 32, and cases cited to support the principle stated in the text. Conceding that in the instant case, the jury should have been instructed to consider the location of the gold mine operated by the defendant in determining whether such operation is a nuisance, we are of opinion that the trial court did, in effect, so instruct the jury.
Taking the charge as a whole, and not disconnectedly (see Teseneer v. Mills Co., 209 N. C., 615, 184 S. E., 535), and interpreting the instructions in the light of all the evidence (see In re Will of Hardee, 187 N. C., 381, 121 S. E., 667), we hold that there was no error in the instructions with respect to the second issue for which plaintiffs are entitled to a new trial. The answer to the second issue is determinative of the action. The judgment is affirmed.
No error.